        Case 3:18-cv-02076-MO         Document 39-1   Filed 12/17/18    Page 1 of 10




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Jess G. Webster, OSB No. 155330
Jess.webster@millernash.com
Sanja Muranovic, OSB No. 171774
sanja.muranovic@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Keith B. Letourneau (Pro Hac Vice)
kletourneau@blankrome.com
Jeremy A. Herschaft (Pro Hac Vice)
jherschaft@blankrome.com
BLANK ROME LLP
717 Texas Avenue, Suite 1400
Houston, Texas 77002
Telephone: 713.228.6601
Facsimile: 713.228.6605

        Attorneys for Defendant Vigorous Shipping & Trading, S.A.



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


PACIFIC GULF SHIPPING CO.,                       No. 3:18-cv-02076-MO

                   Plaintiff,                    STIPULATED PROTECTIVE ORDER

        v.

ADAMASTOS SHIPPING & TRADING
S.A., VIGOROUS SHIPPING & TRADING,
S.A., BLUE WALL SHIPPING LTD., and
PHOENIX SHIPPING & TRADING S.A.,

                   Defendants.



Page 1 - STIPULATED PROTECTIVE ORDER
                                                                              Exhibit 1
4822-8118-0802.4
                                                                           Page 1 of 10
        Case 3:18-cv-02076-MO           Document 39-1       Filed 12/17/18      Page 2 of 10




        One or more of the parties has requested the production of documents or information
that at least one party considers to be or to contain confidential information, and that are
subject to protection under Federal Rule of Civil Procedure 26(c).

        The parties agree that good cause exists to protect the confidential nature of the

information contained in documents, interrogatory responses, responses to requests for

admission, or deposition testimony. This action concerns claims of alter ego liability in which

discovery may be sought that will extend to the governance and business dealings of the

defendants, and to nonparties as well. The parties expect to exchange documents and
information relating to the defendants’ proprietary corporate documents containing confidential

business information relating to company finances, operational matters, and records containing

information subject to restrictions imposed under the General Data Protection Regulation 2016/679

of the European Union, as well as such information relating to nonparties to which defendant

Phoenix Shipping & Trading S.A. has contractual duties of confidentiality. The parties agree that
the entry of this Stipulated Protective Order (“Protective Order”) is warranted to protect against

disclosure of such documents and information.

        Based upon the above stipulation of the parties, and the Court being duly advised, IT IS

HEREBY ORDERED as follows:

        1.         All documents, testimony, and other materials produced by the parties in this

case and labeled “Confidential” or “Attorneys’ Eyes Only” shall be used only in this

proceeding.

        2.         Use of any information or documents labeled “Confidential” or “Attorneys’
Eyes Only” and subject to this Protective Order, including all information derived therefrom,
shall be restricted solely to the litigation of this case and shall not be used by any party for any
business, commercial, or competitive purpose. This Protective Order, however, does not




Page 2 - STIPULATED PROTECTIVE ORDER
                                                                                        Exhibit 1
4822-8118-0802.4
                                                                                     Page 2 of 10
        Case 3:18-cv-02076-MO            Document 39-1       Filed 12/17/18    Page 3 of 10




restrict the disclosure or use of any information or documents lawfully obtained by the
receiving party through means or sources outside of this litigation. Should a dispute arise as to
any specific information or document, the burden shall be on the party claiming that such
information or document was lawfully obtained through means and sources outside of this
litigation.

        3.          The parties, and third parties subpoenaed by one of the parties, may designate

as “Confidential” or “Attorneys’ Eyes Only” documents, testimony, written responses, or other
materials produced in this case if they contain information that the producing party has a good

faith basis for asserting is confidential under the applicable legal standards. The party shall

designate each page of the document with a stamp identifying it as “Confidential” or

“Attorneys’ Eyes Only,” if practical to do so.

        4.          If portions of documents or other materials deemed “Confidential” or
“Attorneys’ Eyes Only” or any papers containing or making reference to such materials are
filed with the Court, they shall be filed under seal and marked as follows or in substantially
similar form:

                   CONFIDENTIAL

                   IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                   ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND
                   SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN
                   THOSE PERSONS DESIGNATED IN PARAGRAPH 7 OF THE
                   PROTECTIVE ORDER.

                   or

                   ATTORNEYS’ EYES ONLY


                   IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                   ENCLOSURE(S) SHALL BE TREATED AS FOR ATTORNEYS’
                   EYES ONLY AND SHALL NOT BE SHOWN TO ANY PERSON
                   OTHER THAN THOSE PERSONS DESIGNATED IN PARAGRAPH
                   8 OF THE PROTECTIVE ORDER.



Page 3 - STIPULATED PROTECTIVE ORDER
                                                                                       Exhibit 1
4822-8118-0802.4
                                                                                    Page 3 of 10
         Case 3:18-cv-02076-MO           Document 39-1        Filed 12/17/18      Page 4 of 10




If a party is filing a document that it has itself designated as “Confidential” or “Attorneys’ Eyes
Only,” that party shall reference this Stipulated Protective Order in submitting the documents it
proposes to maintain under seal. If a nondesignating party is filing a document that another
party has designated as “Confidential” or “Attorneys’ Eyes Only,” then the nondesignating
party shall file the document under seal. If the nondesignating party makes a request in writing
to have the document unsealed and designating party does not file, within ten calendar days, a
motion that shows good cause to maintain the document under seal, then the Court shall unseal
the document. Before seeking to maintain the protection of documents filed with the Court, a
party must assess whether redaction is a viable alternative to complete nondisclosure.

         5.        Within thirty (30) days after receipt of the final transcript of the deposition of
any party or witness in this case, a party or the witness may designate as “Confidential” or

“Attorneys’ Eyes Only” any portion of the transcript that the party or witness contends discloses

confidential information. If a transcript containing any such material is filed with the Court, it

shall be filed under seal and marked in the manner described in paragraph 4. Unless otherwise

agreed, all deposition transcripts shall be treated as “Confidential” until the expiration of the
thirty-day period.

         6.        “Confidential” or “Attorneys’ Eyes Only” information and documents subject

to this Protective Order shall not be filed with the Court or included in whole or in part in
pleadings, motions, briefs, etc., filed in this case, except when any portion(s) of such pleadings,

motions, briefs, etc. have been filed under seal by counsel and marked in the same manner as

described in paragraph 4 above. Such sealed portion(s) of pleadings, motions, briefs,

documents, etc., shall be opened only by the Court or by personnel authorized to do so by the

Court.

         7.        Use of any information, documents, or portions of documents marked

“Confidential,” including all information derived therefrom, shall be restricted solely to the




Page 4 - STIPULATED PROTECTIVE ORDER
                                                                                          Exhibit 1
4822-8118-0802.4
                                                                                       Page 4 of 10
        Case 3:18-cv-02076-MO            Document 39-1        Filed 12/17/18      Page 5 of 10




following persons, who agree to be bound by the terms of this Protective Order, unless
additional persons are stipulated by counsel or authorized by the Court:

                   a.     Outside counsel of record for the parties, and
                   the administrative staff of outside counsel’s firms.

                   b.      In-house counsel for the parties, and the administrative
                   staff for each in-house counsel.

                   c.      Any party to this action who is an individual, and every
                   employee, director, officer, or manager of any party to this action
                   who is not an individual, but only to the extent necessary to further
                   the interest of the parties in this litigation.

                   d.        Independent consultants or expert witnesses (including
                   partners, associates and employees of the firm which employs such
                   consultant or expert) retained by a party or its attorneys for purposes of
                   this litigation, but only to the extent necessary to further the interest of
                   the parties in this litigation.

                   e.      The Court and its personnel, including, but not limited to,
                   stenographic reporters regularly employed by the Court and
                   stenographic reporters not regularly employed by the Court who are
                   engaged by the Court or the parties during the litigation of this
                   action,

                   f.     The authors and the original recipients of the documents.

                   g.      Any court reporter or videographer reporting a deposition.

                   h.      Employees of copy services, microfilming or database
                   services, trial support firms and/or translators who are engaged by the
                   parties during the litigation of this action.
        8.         Use of any information, documents, or portions of documents marked
“Attorneys’ Eyes Only,” including all information derived therefrom, shall be restricted solely

to the persons listed in paragraphs 7(a), 7(b), 7(d), 7(e), 7(g) and 7(h), unless additional persons

are stipulated by counsel or authorized by the Court.

///



Page 5 - STIPULATED PROTECTIVE ORDER
                                                                                          Exhibit 1
4822-8118-0802.4
                                                                                       Page 5 of 10
        Case 3:18-cv-02076-MO           Document 39-1         Filed 12/17/18      Page 6 of 10




        9.         Prior to being shown any documents produced by another party marked

“Confidential” or “Attorneys’ Eyes Only,” any person listed under paragraph 7(c) or 7(d) shall
agree to be bound by the terms of this Order by signing the agreement attached as Exhibit A.

        10.        Whenever information designated as “Confidential” or “Attorneys’ Eyes
Only” pursuant to this Protective Order is to be discussed by a party or disclosed in a
deposition, hearing, or pretrial proceeding, the designating party may exclude from the
room any person, other than persons designated in paragraphs 7 and 8, as appropriate, for
that portion of the deposition, hearing or pre-trial proceeding.

        11.        Each party reserves the right to dispute the confidential status claimed by any

other party or subpoenaed party in accordance with this Protective Order. If a party believes

that any documents or materials have been inappropriately designated by another party or

subpoenaed party, that party shall confer with counsel for the designating party. As part of that

conferral, the designating party must assess whether redaction is a viable alternative to

complete non-disclosure. If the parties are unable to resolve the matter informally, a partymay
file an appropriate motion before the Court requesting that the Court determine whether the

Protective Order covers the document in dispute. Regardless of which party files the motion,

the party seeking to protect a document from disclosure bears the burden of establishing good

cause for why the document should not be disclosed. A party who disagrees with another

party’s designation must nevertheless abide by that designation until the matter is resolved by
agreement of the parties or by order of the Court.

        12.        The inadvertent failure to designate a document, testimony, or other material as

“Confidential” or “Attorneys’ Eyes Only” prior to disclosure shall not operate as a waiver of the
party’s right to later designate the document, testimony, or other material as “Confidential” or

“Attorneys’ Eyes Only.” The receiving party or its counsel shall not disclose such documents

or materials if that party or counsel knows or reasonably should know that a claim of




Page 6 - STIPULATED PROTECTIVE ORDER
                                                                                          Exhibit 1
4822-8118-0802.4
                                                                                       Page 6 of 10
        Case 3:18-cv-02076-MO           Document 39-1       Filed 12/17/18      Page 7 of 10




confidentiality would be made by the producing party. Promptly after receiving notice from the

producing party of a claim of confidentiality, the receiving party or its counsel shall inform the

producing party of all pertinent facts relating to the prior disclosure of the newly-designated
documents or materials, and shall make reasonable efforts to retrieve such documents and
materials and to prevent further disclosure.

        13.        Designation by either party of information or documents as

“Confidential” or “Attorneys’ Eyes Only,” or failure to so designate, will not be constitute

an admission that information or documents are or are not confidential or trade secrets.

Neither party may introduce into evidence in any proceeding between the parties, other

than a motion to determine whether the Protective Order covers the information or

documents in dispute, the fact that the other party designated or failed to designate

information or documents as “Confidential” or “Attorneys’ EyesOnly.”

        14.        Upon the request of the producing party or third party, within 30 days

after the entry of a final judgment no longer subject to appeal on the merits of this case, or

the execution of any agreement between the parties to resolve amicably and settle this

case, the parties and any person authorized by this Protective Order to receive confidential

information shall return to the producing party or third party, or destroy, all information

and documents subject to this Protective Order. Returned materials shall be delivered in

sealed envelopes marked “Confidential” to respective counsel. The party requesting the

return of materials shall pay the reasonable costs of responding to its request.

Notwithstanding the foregoing, counsel for a party may retain archival copies of

confidential documents.

///



Page 7 - STIPULATED PROTECTIVE ORDER
                                                                                      Exhibit 1
4822-8118-0802.4
                                                                                   Page 7 of 10
        Case 3:18-cv-02076-MO           Document 39-1        Filed 12/17/18     Page 8 of 10




        15.        This Protective Order shall not constitute a waiver of any party’s or non-

party’s right to oppose any discovery request or object to the admissibility of any document,

testimony or other information.

        16.        Nothing in this Protective Order shall prejudice any party from seeking

amendments to expand or restrict the rights of access to and use of confidential information,

or other modifications, subject to order by the Court.

        17.        The restrictions on disclosure and use of confidential information shall

survive the conclusion of this action and this Court shall retain jurisdiction of this action after

its conclusion for the purpose of enforcing the terms of this Protective Order.

        So stipulated:

 CHALOS & CO., P.C.                                  MILLER NASH GRAHAM & DUNN LLP

     s/ Briton P. Sparkman                               s/ Sanja Muranovic
 Briton P. Sparkman (Admitted Pro Hac Vice)           M. Christie Helmer, OSB No. 743400
 bsparkman@chaloslaw.com                              chris.helmer@millernash.com
 Telephone: 516.714.4300                              Sanja Muranovic, OSB No. 171774
 Facsimile: 516.750.9051                              sanja.muranovic@millernash.com
                                                      Jess G. Webster, OSB No. 155330
 and                                                  jess.webster@millernash.com
                                                      Telephone: 503.224.5858
 SCHWABE, WILLIAMSON & WYATT, P.C.                    Facsimile: 503.224.0155

    s/ David R. Boyajian                              BLANK ROME LLP
 David R. Boyajian, OSB #112582                       Keith B. Letourneau (Pro Hac Vice)
 dboyajian@schwabe.com                                kletourneau@blankrome.com
 Kent Roberts, OSB #801010                            Jeremy A. Herschaft (Pro Hac Vice)
 ckroberts@schwabe.com                                jherschaft@blankrome.com
 Telephone: 503.222.9981                              Telephone: 713.228.6601
 Facsimile: 503.796.2900                              Facsimile: 713.228.6605

 Attorneys for Plaintiff                              Attorneys for Defendant
 Pacific Gulf Shipping Co.                            Vigorous Shipping & Trading




Page 8 - STIPULATED PROTECTIVE ORDER
                                                                                        Exhibit 1
4822-8118-0802.4
                                                                                     Page 8 of 10
        Case 3:18-cv-02076-MO         Document 39-1       Filed 12/17/18     Page 9 of 10




                                              ORDER

          The Court has reviewed the reasons offered in support of entry of this Stipulated

 Protective Order and finds that there is good cause to protect the confidential nature of

 certain information. Accordingly, the Court adopts the above Stipulated Protective Order in
 this action.

          IT IS SO ORDERED.
        DATED:



                                              THE HONORABLE MICHAEL W. MOSMAN
                                              U.S DISTRICT COURT JUDGE




Page 9 - STIPULATED PROTECTIVE ORDER
                                                                                     Exhibit 1
4822-8118-0802.4
                                                                                  Page 9 of 10
       Case 3:18-cv-02076-MO         Document 39-1          Filed 12/17/18   Page 10 of 10




                                           EXHIBIT A



                   I,                                   , have been advised by counsel of record for

                                         in

of the protective order governing the delivery, publication, and disclosure of confidential

documents and information produced in this litigation. I have read a copy of the protective

order and agree to abide by its terms.




                                                  Signed



                                                  Printed



                                                  Name Date




Page 10 - STIPULATED PROTECTIVE ORDER
                                                                                    Exhibit 1
4822-8118-0802.4
                                                                                Page 10 of 10
